Citation Nr: 1822636	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint disease, right hip.

4.  Entitlement to service connection for degenerative joint disease, left hip.

5. Entitlement to service connection for patellofemoral syndrome, right knee.

6.  Entitlement to service connection for partial left knee prosthesis.

7.  Entitlement to service connection for degenerative joint disease, right ankle.

8.  Entitlement to service connection for degenerative joint disease, left ankle.

9.  Entitlement to service connection for degenerative joint disease, cervical spine.

10.  Entitlement to service connection for degenerative joint disease, lumbar spine and sacroiliac condition (claimed as lower back injuries and bilateral sacroiliac injuries).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 through September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Board notified the Veteran that the Veterans Law Judge who presided over his May 2015 hearing had retired.  VA rules require that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.717.  The Veteran declined another Board hearing in February 2017.


FINDINGS OF FACT

1.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed hearing loss is etiologically linked to an in-service injury, event, or disease.

2.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed tinnitus is etiologically linked to an in-service injury, event, or disease.

3.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed right hip and left hip disabilities are etiologically linked to an in-service injury, event, or disease.

4.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed right knee and left knee disabilities are etiologically linked to an in-service injury, event, or disease.

5.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed right ankle and left ankle disabilities are etiologically linked to an in-service injury, event, or disease.

6.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed cervical spine disability is etiologically linked to an in-service injury, event, or disease.

7.  Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his degenerative joint disease, lumbar spine and sacroiliac condition is etiologically related to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for degenerative joint disease, right hip have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for degenerative joint disease, left hip have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for patellofemoral syndrome, right knee have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

6.  The criteria for entitlement to service connection for partial left knee prosthesis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

7.  The criteria for entitlement to service connection for degenerative joint disease, right ankle have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for entitlement to service connection for degenerative joint disease, left ankle have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

9.  The criteria for entitlement to service connection for degenerative joint disease, cervical spine have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

10.  The criteria for entitlement to service connection for degenerative joint disease, lumbar spine and sacroiliac condition have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Board notes significant evidence has been received following the last Statement of the Case.  However, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Neither the Veteran nor his representative has indicated the Veteran does not wish to waive RO consideration.  Waiver is presumed and the Board can proceed without prejudice.

The regulations pertinent to this decision were provided in the June 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Hearing Loss and Tinnitus

The Veteran contends his bilateral hearing loss and tinnitus are etiologically related to acoustic trauma he sustained during active duty service.

It is not in dispute that the Veteran experienced acoustic trauma while in service.  The Veteran's competent and credible lay statements, combined with his military occupational specialty as a light weapons infantryman, support his assertions of noise exposure.

Service treatment records do not reflect the Veteran was treated for or complained of hearing loss or tinnitus while on active duty.

Post-service treatment records reflect the Veteran underwent yearly hearing conservation assessments from 2001 through 2008.  None of the results of audiometric testing, including the last evaluation conducted in September 2008, reflect puretone thresholds indicating the Veteran had hearing loss for VA purposes.  The Veteran never reported tinnitus during any of his occupational hearing evaluations.

The Veteran was afforded a VA examination in June 2011 to determine the etiology of his hearing loss and tinnitus.  Audiometric testing showed the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
5
10
10
20
25
16.25
LEFT
10
10
10
20
25
16.25

His controlled speech discrimination scores were 94 percent for the right ear, and 96 percent for the left ear.  The examiner concluded the Veteran's hearing was clinically normal.

The examiner noted that review of the Veteran's claims file reflected he had normal hearing at enlistment and separation with no shift noted at any frequencies bilaterally.  The examiner opined it was less likely than not that the Veteran's hearing loss was etiologically related to his active duty service because he did not demonstrate hearing loss at any of his occupational evaluations and did not have hearing loss demonstrated during his June 2011 examination, and the Institute of Medicine (IOM) has concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The IOM did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies had not been conducted, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss, there was no reasonable basis for delayed onset hearing loss.

The Veteran underwent a private audiological evaluation in June 2015.  Audiometric testing showed the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
0
10
10
25
30
18.75
LEFT
10
15
15
35
45
27.5

His controlled speech discrimination scores were 92 percent bilaterally.  However, as the speech discrimination scores were measured using the CIDW-22 word list, and not the Maryland CNC word list, his speech discrimination scores are inadequate for VA purposes and cannot be relied on.  The Veteran's puretone thresholds reflect he had hearing loss for VA purposes in his left ear.  The private audiological examination did not link his left ear hearing loss to his active duty service.

The Board finds the June 2011 VA examiner's nexus opinion to be of great probative value.  After a full review of the record and conducting an audiological evaluation, the examiner opined that it was less likely than not that the Veteran's hearing loss was etiologically related to his active duty service because there was no clinical evidence to support the basis for delayed onset hearing loss.

As for the Veteran's tinnitus, he was vague and could not report a specific date or circumstance for when his tinnitus began, but merely reported that it had been present a long time.  The examiner noted the Veteran had never reported tinnitus at any of his occupational hearing evaluations, and he had a history of occupational and recreational noise exposure.  The examiner opined it was less likely than not that the Veteran's tinnitus was etiologically related to his active duty service.

In his October 2011 notice of disagreement, the Veteran claimed that his tinnitus should be related to his acoustic trauma during service.  However, it was not until the Veteran's May 2015 Board hearing that he testified he had tinnitus present since service.  In June 2015, the Veteran underwent a private audiological assessment and was provided materials on managing his tinnitus.  The private audiologist did not provide a statement relating the Veteran's current tinnitus to his active duty service.  

While the Veteran testified during his Board hearing that he experienced tinnitus in service and continued to experience it after service, the Board finds the June 2011 VA examination to be highly probative.  The June 2011 audiologist considered the Veteran's entire record, including his reports of in-service noise exposure and lay statements regarding the onset of his tinnitus, which were vague, and opined it was less likely than not that the Veteran's tinnitus was etiologically related to his active duty service.  Further, the Veteran had multiple opportunities during his occupational audiological assessments from 2001 through 2008 to report tinnitus, whether he experienced ringing, buzzing, or, as he reported, a high-pitched radio frequency, and he failed to do so.

There are no other audiometric results in the record to indicate that the Veteran has a hearing loss disability or tinnitus related to his active duty service.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hips, Bilateral Knees, Bilateral Ankles, Cervical Spine, Lumbar Spine

The Veteran seeks service connection for degenerative joint disease of the bilateral hips, bilateral ankles, cervical spine, and lumbar spine.  He also seeks service connection for patellofemoral syndrome of the right knee, and left knee partial prosthesis.  Specifically, the Veteran asserts that, in order to earn his parachute badge, he had to complete 30 jumps, which had a traumatic impact on his joints and led to his current musculoskeletal disabilities.

After a full review of the record, in conjunction with the pertinent rules and regulations, the Board finds that service connection for right hip, left hip, right knee, left knee, right ankle, left ankle, and cervical spine disabilities must be denied.  However, the Board finds that service connection for the Veteran's lumbar spine disability is warranted.

Service treatment records are silent for any complaints of or treatment for hip, knee, ankle, cervical spine, or lumbar spine injuries or pain.

Initially, the Board notes that there is no evidence the Veteran manifested degenerative changes of the hips, ankles, cervical spine, or lumbar spine to a compensable degree during or within one year of separation from active duty service.  The Veteran did not establish treatment at a VA medical center until 2009.  VA treatment records reflect the Veteran has had a history of osteoarthritis in his knees and feet for years, but he did not indicate when these diagnoses were made.  The evidence reflects the Veteran underwent left knee replacement surgery in May 2008 at a private facility, but did not return the requested authorizations so that private treatment records could be obtained and reviewed.  During his May 2015 Board hearing, the Veteran testified that he could not say whether he sought treatment within a year of discharge, but "absolutely" sought treatment from a chiropractor within five years after discharge.  Therefore, the record does not reflect that the Veteran manifested arthritis to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The claims file contains two private nexus statements and one VA examination.  In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Veteran sought treatment from a chiropractor in November 2010.  He complained of pain, stiffness, soreness, and weakness in his knees bilaterally, and tingling, stiffness, and weakness in his ankles bilaterally.  X-rays taken at the time reflected cervical disc degeneration and lumbar disc displacement with myelopathy.  Physical evaluation of the Veteran's neck indicated he had mildly restricted flexion and extension and moderately restricted lateral flexion and rotation.  Physical examination of the Veteran's back indicated severely restricted flexion and extension, thoracic myalgia, and lumbar muscle spasm.  The chiropractor opined that after careful review of both objective and subjective complaints, the Veteran's reported disabilities were more likely than not related to injuries sustained as a paratrooper with "numerous hard landings."  The Board does not find this opinion to be of probative evidentiary value.  The treatment report does not show any evaluation of the Veteran's knees or ankles to substantiate claims of stiffness, weakness, or soreness.  Further the opinion does not provide any rationale explaining how the Veteran's knee, ankle, neck, and spine disabilities were related to his active duty service over 40 years prior.

The Veteran was afforded a VA examination to determine the etiology of his bilateral hip, bilateral knee, bilateral ankle, cervical spine, and lumbar spine disabilities in July 2011.  The Veteran reported that in 1990, he was riding his motorcycle and he experienced pain in both hips, but has never been treated for it.  As for his bilateral knee and ankle disabilities, he reported pain beginning in the early 1970s.  As for his neck and back pain, the Veteran reported he began experiencing pain following a parachute jump landing in the Dominican Republic in 1966, but did not seek medical attention at the time of the injury.  The examiner diagnosed the Veteran with moderate degenerative joint disease of the hips bilaterally, mild degenerative joint disease of the ankles bilaterally, left knee partial prosthesis with small subpatellar joint effusion, patellofemoral syndrome of the right knee, moderate degenerative changes of the cervical spine, and mild degenerative joint disease of the lumbar spine.

The examiner opined it was less likely than not that any of the Veteran's disabilities were etiologically related to his active duty service.  First, the examiner noted the Veteran's service treatment records did not show any hip, knee, ankle, back, or neck problems associated with earning his parachute badge.  Further, the Veteran reported he had onset of hip pain in 1990 and onset of knee and ankle pain in the early 1970s, and his disabilities were therefore unrelated to any service injury or training.  For the Veteran's degenerative joint disease of the ankles, the examiner noted that mild degenerative joint disease was part of the normal aging process for a man the Veteran's age.  As for the Veteran's cervical and lumbar spine disabilities, the examiner noted there was no documentation in his service treatment records to validate he injured his neck or back during a parachute jump in the Dominican Republic in 1966, and the Veteran's post-service VA treatment records do not contain any information to indicate he had cervical or lumbar spine problems.

With regard to the Veteran's bilateral hip, bilateral knee, bilateral ankle, and cervical spine disabilities, the Board finds the July 2011 VA examination to be of probative evidentiary value.  The examiner considered the Veteran's lay reports of the onset of his injuries, reviewed the claims file, and opined it was less likely than not that his bilateral hip, bilateral knee, bilateral ankle, or cervical spine disabilities were etiologically related to his active duty service, to include 30 parachute jumps, as there was no evidence of any in-service injuries related to obtaining his parachute badge and the Veteran reported his hip, knee, and ankle pain began after service.

While the Board recognizes the Veteran's assertions that his bilateral hip, bilateral knee, bilateral ankle, and cervical spine disabilities are related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that any condition he has now, approximately 51 years later, is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disabilities.

There is no probative medical or lay evidence of record linking the Veteran's bilateral hip, bilateral knee, bilateral ankle, or cervical spine disabilities to his active duty service.  Accordingly, service connection is not warranted.

In support of his claim for service connection for degenerative joint disease of the lumbar spine, the Veteran submitted a private nexus statement from his chiropractor.  The Board finds this nexus opinion to be of probative evidentiary value.  The chiropractor examined the Veteran's lumbar spine and pertinent medical literature, and then opined that the Veteran's degenerative joint disease of the lumbar spine was a direct result of his active duty service.  The opinion includes an extensive and detailed review of medical literature examining parachuting injuries and directly related the research to the Veteran's current condition.  The examiner noted the Veteran's lumbar spine disability was related to repetitive trauma from his 30 parachute jumps.  During the jumps, the added weight from the Veteran's gear would have contributed to the axial compressive load placed on his spine, with his lumbar spine receiving the largest load due to its position at the base of the spine.  Accumulated over multiple jumps, the increased axial compression load became much more vital in determining the cause of the Veteran's lumbar spine degeneration.  The chiropractor concluded that the Veteran's lumbar spine disability was directly attributable to the forces he sustained while serving as an airborne infantryman, which were forces beyond those sustained by non-airborne servicemen.  The chiropractor noted several studies demonstrated that repetitive joint compression resulted in disc injury, more significant injury observed when elements of torque, angular rotation, axial deformation, and sudden flexion/extension, and concluded that the Veteran's lumbar spine disability was due to the landing forces involved in each individual jump accumulated over 30 jumps.

In summary, the elements for entitlement to service connection for degenerative joint disease of the right hip, left hip, right ankle, left ankle, cervical spine, right knee patellofemoral syndrome, and left knee partial prosthesis have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the medical evidence is in relative equipoise that the Veteran's lumbar spine disability with sacroiliac condition is etiologically related to active duty service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's lumbar spine disability with sacroiliac condition is directly related to service and service connection is warranted.







(Continued on Next Page)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for degenerative joint disease, right hip is denied.

Entitlement to service connection for degenerative joint disease, left hip is denied.

Entitlement to service connection for patellofemoral syndrome, right knee is denied.

Entitlement to service connection for partial left knee prosthesis is denied.

Entitlement to service connection for degenerative joint disease, right ankle is denied.

Entitlement to service connection for degenerative joint disease, left ankle is denied.

Entitlement to service connection for degenerative joint disease, cervical spine is denied.

Entitlement to service connection for degenerative joint disease, lumbar spine and sacroiliac condition, is granted subject to the laws and regulations governing monetary awards.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


